Citation Nr: 0019473	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  91-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for shell fragment 
wounds of the lower back.

2.  Entitlement to service connection for a gastrointestinal 
disability.

3.  Entitlement to a rating in excess of 10 percent for the 
service connected residuals of shell fragment wounds of the 
left upper and lower thigh with myofascial pain syndrome and 
left knee arthralgia since June 25, 1990.

4.  Entitlement to a rating in excess of 20 percent for the 
service connected residuals of shell fragment wounds of the 
left upper and lower thigh with myofascial pain syndrome and 
left knee arthralgia since January 5, 1999.  

5.  Entitlement to a compensable evaluation for the service 
connected left varicocele since June 25, 1990.

6.  Entitlement to a rating in excess of 10 percent for the 
service connected left varicocele since May 17, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This appeal arises from a January 1991 rating decision of the 
Montgomery, Alabama Regional Office (RO).  The case was 
remanded from the Board to the RO in October 1991, April 1994 
and March 1997 for additional development of the evidence.

By rating decision in August 1998, a 10 percent evaluation 
was assigned for left varicocele effective from May 17, 1994.  
By rating decision in July 1999, service connection was 
awarded for disability of the left hip and a 10 percent 
evaluation was assigned effective from May 1996.  This is a 
complete grant of the benefit sought regarding the claim of 
service connection for disability of the left hip.  Also by 
rating decision in July 1999, the award of service connection 
for left lower extremity disability was increased from 10 
percent to 20 percent disabling effective from January 5, 
1999 and the grant of service connection was amended to 
include arthralgia of the left knee.

In regard to the claims for higher evaluations for the 
service connected left varicocele and left lower extremity, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ( hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, as the January 1991 rating action was an initial 
grant of service connection for the veteran's left varicocele 
and left lower extremity disability, the Board will consider 
the proper evaluations to be assigned for these disabilities 
as reflected in the staged ratings listed on the title page.  
In this way, the Court's holding in Fenderson will be 
addressed in the adjudication of the veteran's appeal.

The Board also notes an August 1998 claim wherein the veteran 
requested consideration of the issue of whether the 10 
percent evaluation for the left varicocele was warranted from 
the date of the original claim on June 25, 1990.  The Board 
has identified this issue as one of the staged ratings under 
appeal in this case.  The RO developed this issue as a claim 
for an earlier effective date for the assignment of a 10 
percent evaluation for the service connected left varicocele 
prior to May 17, 1994.  The RO's mischaracterization of this 
issue constitutes no more than harmless error and the issue 
will be handled as a staged rating as noted on the title 
page. 

The issues of entitlement to a rating in excess of 10 percent 
for the service connected residuals of shell fragment wounds 
of the left upper and lower thigh with myofascial pain 
syndrome and left knee arthralgia since June 25, 1990, 
entitlement to a rating in excess of 20 percent for the 
service connected residuals of shell fragment wounds of the 
left upper and lower thigh with myofascial pain syndrome and 
left knee arthralgia since January 5, 1999, entitlement to a 
compensable evaluation for the service connected left 
varicocele since June 25, 1990, and entitlement to a rating 
in excess of 10 percent for the service connected left 
varicocele since May 17, 1994 are the subject of the remand 
section of this decision.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that he suffered shell fragment wounds of the lower 
back during service.

2.  The veteran's claim of entitlement to service connection 
for shell fragment wounds of the lower back is not plausible.

3.  The veteran has presented no competent medical evidence 
to show that he currently suffers from a gastrointestinal 
disability that is related to disease or injury in service.

4.  Entitlement to service connection for a gastrointestinal 
disability is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for shell 
fragment wounds of the lower back is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
gastrointestinal disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The service medical records show that the veteran complained 
of an upset stomach in August 1966.  He reportedly had 
vomited that evening.  

Treatment notations show that the veteran suffered 
superficial shrapnel wounds of the left knee, arm and hip.  
Debridement was performed and a "wick" was placed in the 
left knee.  The veteran was sent to the rear area and he was 
removed from duty for 3 days.  A further notation from 
September 1967 indicates that a drain was removed from the 
left knee and a second closure was anticipated.  5 days of 
light duty was ordered.  

A notation with an incomplete date shows that the veteran was 
treated for pinworms.  An undated notation shows that the 
veteran complained of nausea and vomiting.  

In March 1968, the veteran was seen for possible hemorrhoids.  
The veteran had noticed small amounts of bright red blood in 
his stool from December to approximately last week when large 
amounts of bright red blood was noticed.  He also had noticed 
what appeared to be pus in his stool for the last month.  The 
impressions were rule out internal hemorrhoids and polyps.  

An April 1968 report of barium enema revealed retrograde 
progression of barium from the rectum to cecum without 
evidence of obstruction.  There was reflux to the terminal 
ilium without abnormality.  The impression was a normal 
study.  

An April 1968 surgical notation indicates that the veteran 
had been passing red blood per the rectum with associated 
diarrhea and mucous stools intermittently since December 
1967.  Currently, the blood was subsiding from a peak last 
week.  Rectal examination revealed good sphincter tone with 
no fissures or fistula.  There was minimal tenderness at 12 
o'clock.  Proctosigmoidoscopy revealed an erythematous and 
oozing area above the rectal valves at 12 o'clock.  This area 
was slightly edematous.  Small internal hemorrhoids were 
noted at 2 and 10 o'clock.  Mucosa to 25 cms. appeared 
normal.  The impression was proctitis, resolving.  

On the July 1968 separation physical examination, the anus 
and rectum, the abdomen and viscera, and the spine were 
clinically evaluated as normal.   

On the veteran's claim in June 1990, he reported being 
treated during service for a shrapnel wound of the low back 
and intestinal problems from November 1967 through July 1968.

In December 1969, marsupialization of a pilonidal abscess was 
performed.  

On VA examination in November 1990, the veteran reported an 
inservice shrapnel wound of the low back area, but he noted 
that shrapnel was not removed from this area.  He reported 
having passed blood during service.  No abnormality had been 
found but he was told that it was probably an intestinal 
parasite.  Since then, the veteran reported having chronic 
diarrhea which was periodically associated with nausea.  
There was no history of vomiting.  He denied having any 
abdominal pain except for a queasy feeling and mild cramps 
when he suffered from diarrhea.  On digestive system 
examination, the abdomen was soft.  No tenderness was noted.  
Bowel sounds were normal and there was no hepatosplenomegaly.  
A history of surgery for a pilonidal cyst in December 1969 
was noted.  On examination, there was a small scar to the 
right of the sacral area.  There was full range of motion of 
the thoracolumbar spine with no pain or muscle spasm.  X-rays 
of the low back revealed a metallic density in the projection 
of the left upper femur.  A barium enema was essentially 
normal.  The diagnoses included status post shrapnel fragment 
wound with metallic foreign body of the left lower thigh and 
the projection of the left upper femur and possible irritable 
bowel syndrome.  

By rating decision in January 1991, service connection was 
denied for shell fragment wound of the back and a 
gastrointestinal disability as there was no evidence of these 
disabilities during service.

On VA spine examination in July 1994, the veteran reported 
shell fragment wounds of the low back, left hip and left knee 
during service.  On examination, the musculature of the back 
was normal without spasm or tenderness.  No retained shell 
fragments were palpable over the lower back.  X-rays of the 
lumbar spine revealed narrowing of the intervertebral spaces.  
The diagnosis was a history of shrapnel fragments in the low 
back with arthritis.

On VA scar examination in July 1994, there were shrapnel 
scars of the left thigh and knee, and right shoulder.  The 
diagnosis was multiple shell fragment wounds laterally over 
the left lower extremity.

On VA gastrointestinal examination in July 1994, the veteran 
reported the onset of gastrointestinal symptoms to include 
recurrent diarrhea, bloody stools and mucous during service.  
Hemorrhoids were revealed on examination.  Recent diagnostic 
testing had revealed an anal fistula in addition to 
hemorrhoids.  He complained of anal bleeding that occurred 2 
to 4 times a year.  On examination, the rectum appeared to be 
normal.  Sphincter tone was normal.  The only abnormality was 
a hemorrhoid at 12 o'clock.  There was no evidence of anemia 
or malnutrition.  Bowel incontinence was denied.  The 
diagnosis was an external hemorrhoid.

An August 1994 VA hospital report indicates that a 
colonoscopy had revealed internal and external hemorrhoids.  
No other abnormality was visualized.  Symptoms as described 
by the veteran were suggestive of irritable bowel syndrome 
and bleeding hemorrhoids.  The diagnoses included internal 
and external hemorrhoids and irritable bowel syndrome.

A January 1998 VA hospital summary includes diagnoses of a 
left varicocele and benign prostatic hypertrophy.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran contended in his June 1990 claim that he suffered 
a shrapnel wound of the lower back during service.  The 
service medical records are at odds with this contention.  
They show that the veteran suffered superficial shrapnel 
wounds of the left knee, arm and hip during service.  No 
complaint or treatment notation during service made any 
reference to a shrapnel wound of the low back.  The November 
1990 report of VA examination noted a small scar of the right 
sacral area; however, this notation was made many years after 
service.  There is simply no basis in the medical record to 
associate the one notation of a low back scar in November 
1990 with a shrapnel wound in service.  On the other hand, 
the record does show that the veteran underwent pilonidal 
abscess surgery of the low back after service in 1969.  
Diagnostic testing such as X-rays in November 1990 did not 
reveal evidence of any metallic density of the low back and 
on clinical evaluation in July 1994 no retained shell 
fragments were palpable.  Thus, the service and post service 
medical evidence fails to establish that the veteran suffered 
a shrapnel wound of the lower back during service.  

With regard to the claim of service connection for a 
gastrointestinal disability, the veteran contends that he 
suffers from chronic gastrointestinal disability that had an 
onset during service.  The service medical records show that 
the veteran was treated for passing red blood, diarrhea and 
mucous in his stools.  Examination and diagnostic testing 
revealed hemorrhoids and proctitis.  The veteran currently 
continues to complain of symptoms similar to those reported 
in service.  He has been diagnosed with hemorrhoids and 
irritable bowel syndrome.  Service connection has been 
awarded for hemorrhoids.

The record does not contain competent medical evidence which 
would demonstrate that the veteran suffers from a 
gastrointestinal disability (other than the service connected 
hemorrhoids) which is the result of disease or injury in 
service.  Irritable bowel syndrome was first manifest many 
years after service in the 1990s and has not been connected 
to service in the medical record.

The only evidence that would support the veteran's claim that 
he currently suffers from a gastrointestinal disability or 
residuals of shrapnel wounds of the low back is found in the 
veteran's statements; however, lay evidence is inadequate to 
establish a medical nexus diagnosis.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, the veteran has not 
met the initial burden under 38 U.S.C.A. § 5107(a) of 
presenting well grounded claims.  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for shell fragment wounds of the lower 
back is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a gastrointestinal disability is 
denied.


REMAND


The veteran contends that the RO erred by failing to grant 
higher evaluations for the service connected residuals of 
shell fragment wounds of the left thigh and knee and for the 
left varicocele.

In the case of Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court determined that an appellant was entitled to separate 
ratings for residuals of an injury to include painful scars 
as the assignment of separate ratings did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  In 
this regard, the veteran has asserted that separate ratings 
should be assigned for residuals of shell fragment wounds to 
the left thigh and the left knee.  With regard to this claim, 
by rating decision in January 1991, a 10 percent evaluation 
was assigned for shell fragment wound with retained foreign 
body of the left lower and upper thigh under Diagnostic Code 
(DC) 7804 (painful and tender scar).  By rating decision in 
July 1999, a 20 percent evaluation was assigned for shell 
fragment wound with myofascial pain syndrome of the left 
thigh and with diffuse arthralgia of the left knee under DC's 
7804 and 5262.    

Myofascial pain syndrome, which is part of the grant of 
service connection for residuals of shell fragment wound, is 
a disability that is not listed in the rating schedule.  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Myofascial pertains to the fascia surrounding 
and separating muscle tissue.  Under 38 C.F.R. § 4.71a, 
schedule of ratings for the musculoskeletal system, 
disabilities involving the muscles such as myositis-
inflammation of the muscle (DC 5021), and myositis 
ossificans-ossification or deposit of bone in muscle with 
fibrosis causing pain and swelling in muscles (DC 5023), are 
closely related diseases to myofascial pain syndrome.  Thus, 
it is permissible to rate myofascial pain syndrome 
analogously to these disabilities.  DC 5024 provides that the 
diseases under DC's 5013 through 5024 will be rated on 
limitation of motion of the affected parts as degenerative 
arthritis.  DC 5003 provides that degenerative arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Thus, myofascial pain syndrome is properly rated 
by analogy under DC 5003.  Likewise, arthralgia or pain, 
should be rated by analogy under DC 5003.  

The veteran has also indicated that he suffers from increased 
symptoms with use of the left knee to include stiffness and 
weakness.  In view of the veteran's complaints, an orthopedic 
examination must be conducted to comply with the mandates set 
forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that 
case, the Court held that in evaluating a service connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  

The Court in DeLuca remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  The orthopedic examination in this case 
therefore must provide clinical findings compliant with the 
holding in DeLuca.  With regard to the evaluation of 
residuals of shell fragment wound with myofascial pain 
syndrome and arthralgia, consistent with the holding in 
Esteban, the RO should consider whether separate ratings 
should be assigned for left knee disability, scars and muscle 
injury.  Moreover, the RO must consider the principles of 
rating enunciated in VAOPGCPREC 23-97 (July 1, 1997) (under 
certain circumstances, separate ratings may be assigned for 
separate manifestations of knee disability).

It is also noted that the rating criteria pertaining to 
muscle injuries were revised, effective July 3, 1997.  See 
also Fischer v. West, 11 Vet. App. 121 (1998).  The service 
medical records show that the veteran received shrapnel 
wounds of the left thigh and left knee.  The veteran should 
be afforded another VA muscle examination and then the 
service connected disability should be evaluated under the 
auspices of Karnas and Fischer, supra, and the relevant DC's.

With regard to the evaluation to be assigned to the service 
connected left varicocele, the Board notes that this is a 
condition manifested by abnormal dilation of the veins of the 
spermatic cord which results in impaired drainage of blood 
into the spermatic cord veins when the patient assumes the 
upright position.  See Nici v. Brown, 9 Vet. App. 494, 495 
(1996).  This disorder is not listed in the rating schedule.  
Thus, the veteran's left varicocele must also be rated by 
analogy.  The most appropriate analogous disability is 
varicose veins under DC 7120.  It this regard, although the 
left varicocele could be rated by analogy to one of 
genitourinary diagnostic codes such as DC's 7512, 7525 or 
7529 for chronic cystitis, chronic epididymo-orchitis or 
benign neoplasm, these disabilities are rated as for voiding 
dysfunction, urinary infection or renal dysfunction.  There 
is no medical evidence that would link the veteran's 
varicocele with the symptomatology and clinical findings 
associated with the genitourinary DC's.  Conversely, the 
symptoms of record associated with the left varicocele are 
factually congruent with the rating criteria for varicose 
veins.  Thus, the best possible analogous rating for the 
veteran's left varicocele is under the DC for varicose veins.  

During the pendency of this appeal regulations pertaining to 
evaluation of diseases of the arteries and veins, to include 
varicose veins, were amended, effective January 12, 1998.  
See 62 Fed. Reg. 65207- 65244 (1998) (presently codified at 
38 C.F.R. § 4.104 (1999)).  The Court has held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Court, in this case, did not 
specifically address the issue as to what effective date to 
assign if the liberalizing change was the most favorable to 
the claimant.  However, the Court later addressed this matter 
in DeSousa v. Gober, 10 Vet. App. 461 (1997).  As the Court 
noted, 38 U.S.C.A. § 5110(g) provides:  "[W]here 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue."  Following completion of the 
development requested in this remand, the RO should consider 
the rating to be assigned for the veteran's left varicocele 
under both the old and new rating criteria for varicose veins 
as listed in the next two paragraphs. 

Under the former criteria at 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7120, pertaining to varicose veins, a 60 percent 
rating was warranted for pronounced bilateral disability and 
a 50 percent rating was warranted for pronounced unilateral 
disability, both manifested by severe symptoms including 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation; a 50 percent rating was 
warranted for severe bilateral disability and a 40 percent 
rating was warranted for severe unilateral disability, both 
manifested by superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 
centimeters in diameter, with marked distortion and 
sacculation, with edema and episodes of ulceration, and with 
no involvement of the deep circulation; a 30 percent rating 
was warranted for moderately severe bilateral disability and 
a 20 percent rating was warranted for a moderately severe 
unilateral disability, both involving superficial veins above 
and below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 centimeters in diameter, with 
symptoms of pain or cramping on exertion, and with no 
involvement of the deep circulation; a 10 percent rating was 
warranted for moderate disability, either bilateral or 
unilateral, manifested by varicosities of superficial veins 
below the knees, with symptoms of pain or cramping on 
exertion, and; a 0 percent (noncompensable) rating was 
warranted for a mild disability which is asymptomatic or 
manifested by mild symptoms.  A note to the code provides 
that severe varicosities below the knee, with ulceration, 
scarring, or discoloration and painful symptoms, were rated 
as moderately severe.  In this case, of course, symptoms 
similar to these could be manifested in the scrotum area.

Under the current criteria at 38 C.F.R. § 4.104, DC 7120, 
pertaining to varicose veins, a 100 percent rating is 
warranted for massive board-like edema with constant pain at 
rest; a 60 percent rating is warranted for persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration; a 40 percent rating is warranted 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration; a 20 percent rating is 
warranted for persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema; a 10 percent rating is warranted for 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, and; a noncompensable rating is warranted for of 
asymptomatic palpable or visible varicose veins.  As above, 
symptoms similar to these could be manifested in the scrotum 
area.

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Here, the existing clinical 
findings are not adequate to rate the veteran's left 
varicocele under all of the applicable rating criteria.  
Accordingly, the veteran should be afforded a VA 
genitourinary examination which provides complete clinical 
findings to facilitate the evaluation of the veteran's 
disability.

As part of the March 1997 remand, the veteran was to be 
afforded a VA genitourinary examination; however, this 
development was not accomplished.  In the case of Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
was necessary due to the RO's failure to follow the 
directives contained in the Board's remand decision.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Accordingly, along with the other reasons 
discussed above, the veteran must be afforded a VA 
genitourinary examination under the holding in Stegall.

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the service connected 
disabilities should be obtained.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for the disabilities at issue in 
recent years.  After securing any 
necessary releases, the RO should obtain 
all records that are not already 
contained in the claims folder.  Once 
obtained, all records should be 
permanently associated with the claims 
file.  

2.  Following completion of the above 
development, the veteran should be 
afforded VA orthopedic, muscle and 
genitourinary examinations.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disabilities at issue in light of the 
whole recorded history.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations.  A copy of this Remand must 
be furnished to the examiners prior to 
the examinations.  All criteria in each 
of the relevant diagnostic codes must be 
addressed in order for the Board to 
evaluate each disability and justify to 
the veteran the rating to be assigned for 
each disability on appeal. 

The genitourinary examiner should 
ascertain the current severity of the 
service connected left varicocele.  All 
indicated special tests and studies 
should be accomplished.  The examination 
report must contain sufficient clinical 
information so that the Board may address 
each and every criterion to be considered 
under the old and new versions of DC 
7120.  

The muscle examiner should ascertain the 
current severity of the service connected 
residuals of shell fragment wounds of the 
left upper and lower thigh.  All 
indicated special tests and studies 
should be accomplished.  The examination 
report must contain a complete listing of 
complaints, medical history and 
sufficient clinical information so that 
the Board may address each and every 
criterion to be considered under the old 
and new rating criteria for muscle 
injury.     

The orthopedic examiner should determine 
the current severity of left knee 
disability.  All indicated special tests 
and studies should be accomplished to 
include X-rays.  The examiner should 
provide complete range of motion studies 
for the left knee.  Normal range of 
motion findings should also be provided 
for the left knee.  The examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the service 
connected left knee due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  The examiner should also 
indicate whether there is evidence of 
slight, moderate or severe impairment of 
the left knee due to recurrent 
subluxation or lateral instability.

3.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims.  Consideration should 
be given to the holdings in DeLuca, 
Karnas, DeSousa, Massey, Esteban, 
Fenderson and VAOPGCPREC 23-97.  The RO 
should also specifically determine 
whether separate ratings should be 
assigned for left thigh and left knee 
disabilities.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





